Title: To Thomas Jefferson from United States Senate, 27 December 1805
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United StatesDecember 27th. 1805.
                  
                  Resolved, that the President of the United States be requested to cause to be laid before the Senate, such documents and papers, or other information as are in his possession, relative to complaints by the government of France, against the commerce carried on by the citizens of the United States, to the French island of Sn. Domingo. 
                  Attest.
                  
                     Sam. A. Otis Secretary.
                  
               